DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendment filed 10/17/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and 112 rejections and the previous claim objections and 112 rejections have been withdrawn.
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. Applicant argues, on pages 7-9 of the remarks, that Anzivino does not disclose a urine collection apparatus wherein the elongated portion is configured to slide between the user’s body and a support surface of an aircraft seat while the user’s body is in the seated position and positioned on the support surface to be in contact with the support surface in Claims 1, 8, and 14. Applicant points to support extenders 170 and the shape of saddle seat 110 as evidence. However, ¶[0023] of Anzivino clearly states that the portable urine collection and disposal system 100 is usable to catch, collect and store urine from a user during at least one traveling period. The system of Anzivino is capable of sliding between the user and the seat while the user is seated, because collecting and storing urine during a travel period would require the user to remain seated. Anzivino discloses in ¶[0008] that a problem the device aims to solve is the inability to safely urinate while operating a vehicle in motion. (Operators of large highway tractors often cannot afford time to stop either and it is against the law to urinate on road allowances or other public places. A need exists for a portable urinal that suits either sex equally, is easy and safe to use, and is concealable when not in use). Since it is unsafe to operate a vehicle while standing, then the device disclosed by Anzivino would inherently be capable of sliding between the user and the seat of an automobile or an aircraft. 
Applicant has added Claims 15-20, which will be addressed in Claim Rejections. The applicant did not specifically argue any other dependent claims.
Claim Objections
Claim 17 is objected to because of the following informalities:  the phrase “in of length” is recited in line 2 of the claim. In the interest of compact prosecution, the examiner is interpreting this phrase as “increase of length”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anzivino (US 2012/0210503 A1).
Regarding Claim 1, Anzivino discloses a urine collection apparatus (saddle seat 110, Fig. 1) for human females, comprising:

An interface body (top side 114 of saddle seat 110, Fig 1) including a cup portion (cupped inner volume 120, Fig. 1) and an elongate portion (top side 114 of saddle seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1 ¶ [0023], see annotated picture 1),

    PNG
    media_image1.png
    283
    471
    media_image1.png
    Greyscale


Wherein the cup portion (120, Fig 1) is forward of the elongate portion (top side 114 of saddle
seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1 ¶ [0023], see annotated picture 1) and sized to be disposed in surrounding relation to a urethral opening of a user while the user is in a seated position (saddle-seat 110 is able to remain in an upright position while in use by a user while in a seated position. ¶ [0023-24]),
wherein the elongate portion (top side 114 of saddle seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1 ¶ [0023], see annotated picture 1) is configured to be disposed under the user while the user is in a seated position (saddle-seat 110 is able to remain in an upright position while in use by a user while in a seated position; ¶ [0023-24)),
and wherein the elongated portion (top side 114 of saddle seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1 ¶ [0023], see annotated picture 1)  is further configured to slide between the user's body and a support surface of an aircraft seat while the user's body is in the seated position and positioned on the support surface to be in contact with the support surface (portable urine collection and disposal system 100 is usable to catch, collect and store urine from a user during at least one traveling period. The system of Anzivino is capable of sliding between the user and the seat while the user is seated, because collecting and storing urine during a travel period would require the user to remain seated ¶[0023]).
Regarding Claim 2, Anzivino discloses the cup portion (120, Fig. 1) comprises a material which is resilient and flexible (top side of saddle seat 110 may comprise rubber, plastic, or some other flexible material ¶ [0023-0024]) at human body temperature and pressure such that when in contact with the temperature and pressure of the human body in use, it will soften to conform with a configuration of an anatomy of the user (top side 114 of saddle-seat 110 comprises a gluteus maximus body conforming profile and may be made of rubber, plastic, or some other flexible material that would soften and conform with the user’s anatomy ¶ [0023-0024]).
Regarding Claim 3, Anzivino discloses the cup portion (120, Fig. 1) comprises a funnel portion (sloped flow channel 130 Fig. 2 ¶ [0023]).
Regarding Claim 4, Anzivino discloses the funnel portion (130, Fig. 2 ¶ [0023]) comprises a coupling portion (sloped flow channel 130 has an egress spout 140 located at lowermost portion of sloped flow channel 130 which can be coupled to collection tube 150 ¶ [0023]) at a base of the funnel portion (130, Fig. 2).
Regarding Claim 6, Anzivino discloses the interface body (saddle seat 110, Fig. 1) comprises a polymeric or elastomeric material (top side 114 of saddle-seat 110 may comprise rubber ¶ [0024)).
Regarding Claim 8, Anzivino discloses a urine collection system (portable urine collection and disposal system 100, Fig 1) comprising:
A urine collection reservoir (collection container 160, Fig. 1);
A urine collection apparatus (110, Fig. 1) for human females;

And a collection tube (150, Fig. 1) configured to couple to the urine collection reservoir (second end 154 of drain tube 150 is removable couplable to collection container 160, Fig. 1 ¶ [0023]) and the urine collection apparatus (first end 152 of drain tube 150 is removably couplable to egress spout 140, Fig. 1 ¶ [0023]) and enable fluid communication therebetween,
Wherein the urine collection apparatus (110, Fig. 1) for human females comprises: an interface body (top side 114 of saddle seat 110, Fig 1) including a cup portion (cupped inner volume 120, Fig. 1) and an elongate portion (top side 114 of saddle seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1 ¶ [0023], see annotated picture 1),
Wherein the cup portion (120, Fig 1) is forward of the elongate portion (top side 114 of saddle seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1 ¶[0023], see annotated picture 1) and sized to be disposed in surrounding relation to a urethral opening of a user while the user is in a seated position (saddle-seat 110 is able to remain in an upright position while in use by a user while in a seated position. ¶ [0023-24]),
wherein the elongate portion (top side 114 of saddle seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1 ¶ [0023], see annotated picture 1) is configured to be disposed under the user while the user is in a seated position (saddle-seat 110 is able to remain in an upright position while in use by a user while in a seated position; ¶ [0023-24)).
and wherein the elongated portion (top side 114 of saddle seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1 ¶ [0023], see annotated picture 1)  is further configured to slide between the user's body and a support surface of an aircraft seat while the user's body is in the seated position and positioned on the support surface to be in contact with the support surface (portable urine collection and disposal system 100 is usable to catch, collect and store urine from a user during at least one traveling period. The system of Anzivino is capable of sliding between the user and the seat while the user is seated, because collecting and storing urine during a travel period would require the user to remain seated ¶[0023]).
Regarding Claim 14, Anzivino discloses a method of installing a urine collection system (method of use 500 of a portable urine collection and disposal system 100, Fig. 5 ¶ [0028]), comprising:
Sliding an elongate portion (top side 114 of saddle seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1¶ [0023], see annotated picture 1) of an interface body (top side 114 of saddle seat 110, Fig 1) under a user while the user is in a seated position (catching urine by
positioning body over saddle seat. 504, Fig. 5 ¶ [0028] The interface body of Anzivino is designed for use in an automobile. This necessitates sliding the interface body under the user due to the fact that the user must remain seated while in an automobile) wherein the elongated portion is further configured to slide between the user and a support surface of an aircraft seat while the user is in the seated position and positioned on the support surface to be in contact with the support surface (portable urine collection and disposal system 100 is usable to catch, collect and store urine from a user during at least one traveling period. The system of Anzivino is capable of sliding between the user and the seat while the user is seated, because collecting and storing urine during a travel period would require the user to remain seated ¶[0023]);
Disposing a cup portion (120, Fig 1) of the interface body (top side 114 of saddle seat 110, Fig 1) in surrounding relation to a urethral opening of the user in response to sliding the elongate portion under the user (catching urine by positioning body over saddle seat. 504, Fig. 5 ¶ [0028] The interface body of Anzivino is designed for use in an automobile. This necessitates sliding the interface body under the user due to the fact that the user must remain seated while in an automobile, which will dispose the cup portion in surrounding relation to a urethral opening);
Transitioning a collection tube (150, Fig. 1) from a stowed condition to an expanded condition (remove portable urine collection and disposal system 100 from a storage case 501, Fig. 5 ¶ [0028]. Collection tube 150 would be in a stowed condition while in the storage case (folded or coiled) and will be in an expanded condition when removed from the storage case (unfolded or uncoiled));
Coupling (assembling saddle seat 110 to drain to 150, 502, Fig. 5 4 [0028]) a first coupling portion (egress spout 140, Fig. 1) of a funnel portion (sloped flow channel 130 ¶ [0023]) of the cup portion (120, Fig. 1) to a second coupling portion (First end 152 of drain tube 150 is removably couplable to egress spout 140 ¶ [0023]) of the collection tube (150, Fig. 1);
And coupling (assembling drain tube 150 to a collection container 160, 502, Fig. 5 ¶ [0028]) a third coupling portion (second end 154 of drain tube 150, Fig. 1 ¶[0023]) of the collection tube (150, Fig. 1) to a fourth coupling portion (Second end 154 of drain tube 150 is push-insertable into a friction relationship with lid 190 on collection container 160, Fig. 3 ¶ [0025]) of the urine collection reservoir (160, Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anzivino in view of Lowd (US 4,531,245 A).
Regarding Claim 5, Anzivino further discloses the urine collection apparatus (110, Fig. 1) of claim 4, and a coupling portion (sloped flow channel 130 has an egress spout 140 located at lowermost portion of sloped flow channel 130 which can be coupled to collection tube 150 ¶ [0023)).
Anzivino is silent whether the coupling portion comprises a threaded coupling.
Lowd teaches a personal urinal device, thus being in the same field of endeavor, with the coupling portion (discharge opening 52 Fig. 1) that comprises a threaded coupling (threads 56 Fig. 1 col 4 In 8-10) or friction means well known to those skilled in the art to provide a fluid tight seal (col 4 In 8- 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling portion disclosed by Anzivino to be a threaded coupling as taught by Lowd to provide a fluid tight seal (as motivated by Lowd col 4 In 8- 10). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the friction coupling (Anzivino discloses a friction fit in Fig. 1. First end 152 of the connection tube 150 is removably coupled to egress spout 140, and a friction fit is described as a coupling means for the second end 154 of collection tube 150 4 [0013]) fora threaded coupling (Lowd teaches threads 56 on discharge opening 52, Fig. 1). Both friction coupling and threaded coupling are well known to one of ordinary skill in the art to provide a fluid tight seal (as motivated by Lowd col 4 In 8-10) and both will produce a predictably similar result.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anzivino in view of Guler (US 20220183878 A1).
Regarding Claim 7, Anzivino further discloses the cup portion (120, Fig. 1), elongate portion (top side 114 of saddle seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1 4 [0023], see annotated picture 1), and the interface body (top side 114 of saddle seat 110, Fig 1).
Anzivino is silent whether the cup portion and the elongate portion are overmolded over the interface body.
Guler teaches a urine drainage apparatus, thus being in the same field of endeavor, with overmolding (¶ [0024]) over the interface body (the portion that is in contact with the body and is called lip {| [0024]). The portion that is in contact with the body and called lip is made of TPE and the other parts of the apparatus are made of Polyethylene material. Both materials are manufactured from one mold at once, fused together, ensuring integrity (as motivated by Guler ¶ [0024)]).
Therefore, it would have been obvious to modify the cup portion (120, Fig. 1) and the elongate portion (top side 114 of saddle seat 110 extends outward and has a gluteus maximus body conforming profile, Fig. 1 ¶ [0023], see annotated picture 1) of Anzivino to be overmolded over the interface body as taught by Guler to ensure integrity (as motivated by Guler ¶ [0024)).

Claims 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anzivino in view of Manfredi (US 4,846,816 A).
Regarding Claim 9, Anzivino further discloses the collection tube (150, Fig. 1).
Anzivino is silent whether the collection tube comprises a plurality of bellows segments.
Manfredi teaches a urinary drain system, thus being in the same field of endeavor, with the collection tube (conduit 14, Fig.1) that comprises a plurality of bellows segments (conduit 14 includes radially fluted, bellows-like structures for at least a portion of its length, Fig. 1 col 3 In 40-43) to enhance flexibility, prevent kinking and render the conduit 14 more accommodating to movements of the wearer’s body (as motivated by Manfredi, col 3 In 40-43).
Therefore, it would have been obvious to modify the collection tube (150, Fig. 1) of Anzivino to comprise a plurality of bellows segments as taught by Manfredi to enhance flexibility, prevent kinking and render the conduit 14 more accommodating to movements of the wearer’s body (as motivated by Manfredi, col 3 In 40-43).
Regarding Claim 10, Anzivino further discloses the urine collection reservoir (160, Fig. 1).
Anzivino is silent whether the urine collection reservoir comprises a flexible containment bag.
Manfredi teaches the urine collection reservoir (bag 12, Fig. 1) comprises a flexible containment bag (bag 12, Fig. 1 is formed of soft flexible plastics material such as polyvinyl chloride. col 3 In 18-19) so that the flexible bag will conform to the contours of the user’s upper thigh and can be discretely secured to the leg by straps as shown in Fig. 1 (as motivated by Manfredi, col 3, In 18-27), which would not be possible with a rigid, bulky container.
Therefore, it would have been obvious to modify the urine collection reservoir (160, Fig. 1) of Anzivino to comprise a flexible containment bag as taught by Manfredi so that the flexible bag will conform to the contours of the user’s upper thigh and can be discretely secured to the leg by straps (as motivated by Manfredi, col 3, In 18-27; Fig. 1), which would not be possible with a rigid, bulky container.

Regarding Claim 12, Anzivino further discloses the collection tube (150, Fig. 1) comprises a second coupling portion (first end 152 of drain tube 150 is removably couplable to egress spout 140, Fig. 1 ¶[0023]) and a third coupling portion (second end 154 of drain tube 150 is removably couplable to collection container 160, Fig. 1 ¶[0023]).
Anzivino is silent whether the plurality of bellows segments are disposed between the second coupling portion and the third coupling portion.
Manfredi teaches a collection tube (conduit 14, Fig. 1) wherein the plurality of bellows (conduit 14 includes radially fluted, bellows-like structures for at least a portion of its length, Fig. 1 col 3 In 40-43) are disposed between the sheath (10, Fig. 1) and a third coupling portion (conduit 14 connecting the distal end of the sheath with the bag 12 via a check valve 16, Fig. 1 col 2 In 41-42) to enhance flexibility, prevent kinking and render the conduit 14 more accommodating to movements of the wearer’s body (as motivated by Manfredi, col 3 In 40-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection tube comprising a second coupling portion and a third coupling portion of Anzivino to include the plurality of bellows segments disposed between the sheath and the third coupling portion as taught by Manfredi to enhance flexibility, prevent kinking and render the conduit 14 more accommodating to movements of the wearer’s body (as motivated by Manfredi, col 3 In 40-43). After modification, the invention would include the bellows segments of Manfredi disposed between the second and third coupling portions of Anzivino.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anzivino in view of Manfredi, and further in view of Lowd.
Regarding Claim 13, Anzivino further discloses the urine collection reservoir (160, Fig. 1) comprises a fourth coupling portion (second threaded portion 230 on collection container 160, Fig. 3), and each of the first coupling portion (sloped flow channel 130 has an egress spout 140 located at lowermost portion of sloped flow channel 130 which can be coupled to collection tube 150 ¶ [0023]) , the second coupling portion (first end 152 of drain tube 150 is removably couplable to egress spout 140, Fig. 1 ¶ [0023]), the third coupling portion (second end 154 of drain tube 150 is removably couplable to collection container 160, Fig. 1 ¶ [0023] by first threaded portion 210 of lid 190 that is threadably- matable with second threaded portion 230 on collection container 160 ¶[0025]), and the fourth coupling portion (second threaded portion 230 on collection container 160, Fig. 3 ¶ [0025]) and the third (first threaded portion 210 ¶ [0025])and fourth coupling portions (second threaded portion 230 on collection container 160, Fig. 3 ¶[0025]) comprising a threaded connection.
Anzivino/Manfredi is silent whether the first and second coupling portion comprise a threaded connection.
Lowd teaches the first coupling portion (discharge opening 52 Fig. 1) comprises a threaded coupling (threads 56 Fig. 1 col 4 In 8-10) or friction means well known to those skilled in the art to provide a fluid tight seal (col 4 In 8-10). The threaded first coupling portion of Lowd threadably mates with a threaded removable cap 54. One of ordinary skill in the art would recognize that the threaded first coupling portion taught by Lowd would require a threadably-matable second coupling portion when combined with the invention of Anzivino/Manfredi to provide a fluid tight seal (as motivated by Lowd col 4 In 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second coupling portions of Anzivino/Manfredi to include threaded connections as taught by Lowd in order to provide a fluid tight seal (as motivated by Lowd col 4 In 8-10).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second coupling portions of Anzivino/Manfredi to comprise threaded connections in the same manner as the threaded third and fourth coupling portions of Anzivino/Manfredi. Threaded connections are well known in the art to provide a fluid tight seal and this modification would not produce any unexpected results.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anzivino in view of Forrester (US 20140326395 A1).
Regarding Claim 15, Anzivino discloses the second coupling portion (First end 152 of drain tube 150 is removably couplable to egress spout 140 ¶ [0023]) and the third coupling portion (second end 154 of drain tube 150, Fig. 1 ¶[0023]).
Anzivino is silent whether applying a force from the second coupling portion to the third coupling portion to expand a plurality of bellow segments which are disposed between the second coupling portion and the third coupling portion causes one or more of the bellow segments to transition to an expanded state.
Forrester teaches a flexible, stretchable, crush resistant hose for use with medical equipment, thus from a similar field of endeavor, wherein applying a force from the second coupling portion to the third coupling portion to expand a plurality of bellow segments (outwardly extending portions 152 of the wall 130 create accordion-like folds that give the hose 100 an impressive ability to extend Fig 4-5 ¶[0029]) which are disposed between the second coupling portion and the third coupling portion causes one or more of the bellow segments to transition to an expanded state (The hose 100 has its minimal length when it is in its normal condition as depicted in FIGS. 1 and 2, and can be stretched or extended, for example as is shown in FIG. 5, which causes the coils 110 of the helix 120 to separate, and causes the outwardly extending portions 152 of the thin web or wall 130 to flatten out or "unfold," typically in the manner depicted in FIG. 5. ¶[0017]) which allows the hose 100 to exhibit a greater degree of flexibility and an ease of being stretched (¶[0026]).
Therefore, it would have been obvious to modify the method of Anzivino so that applying a force from the second coupling portion to the third coupling portion to expand a plurality of bellow segments which are disposed between the second coupling portion and the third coupling portion causes one or more of the bellow segments to transition to an expanded state, as taught by Forrester, which allows the hose 100 to exhibit a greater degree of flexibility and an ease of being stretched (as motivated by Forrester ¶[0026]).
Regarding Claim 16, the combination of Anzivino and Forrester substantially discloses the invention as claimed above in Claim 15. Anzivino further discloses communicating fluid via a first (egress spout 140, Fig. 1), second (First end 152 of drain tube 150 is removably couplable to egress spout 140 ¶ [0023]), third (second end 154 of drain tube 150, Fig. 1 ¶[0023]) and fourth coupling portion (Second end 154 of drain tube 150 is push-insertable into a friction relationship with lid 190 on collection container 160, Fig. 3 ¶ [0025]) wherein the second coupling portion is distal of the third coupling portion (in this configuration, first end 152 of drain tube 150 is distal of second end 154 of drain tube Fig 1).
Anzivino is silent regarding the plurality of bellow segments.
Forrester teaches the plurality of bellow segments (outwardly extending portions 152 of the wall 130 create accordion-like folds that give the hose 100 an impressive ability to extend Fig 4-5 ¶[0029]) which allows the hose 100 to exhibit a greater degree of flexibility and an ease of being stretched (¶[0026]).
Therefore, it would have been obvious to modify the method of Anzivino of communicating fluid via a first, second, third and fourth coupling portion wherein the second coupling portion is distal of the third coupling portion to include the plurality of bellow segments which allows the hose 100 to exhibit a greater degree of flexibility and an ease of being stretched (as motivated by Forrester ¶[0026]).
Regarding Claim 17, Anzivino is silent whether the expanded state of the bellow segments causes an [increase] of length of the collection tube.
Forrester teaches that the expanded state of the bellow segments causes an [increase] of length of the collection tube (outwardly extending portions 152 of the wall 130 create accordion-like folds that give the hose 100 an impressive ability to extend Fig 4-5 ¶[0029]) which allows the hose 100 to exhibit a greater degree of flexibility and an ease of being stretched (¶[0026]).
Therefore, it would have been obvious to modify the method of Anzivino so that the expanded state of the bellow segments causes an [increase] of length of the collection tube which allows the hose 100 to exhibit a greater degree of flexibility and an ease of being stretched (as motivated by Forrester ¶[0026]).
Regarding Claim 18, Anzivino is silent whether applying an opposite force to one or more coupling portions to cause the plurality of bellow segments to transition from the expanded state back to a stowed condition state.
Forrester teaches that applying an opposite force to one or more coupling portions to cause the plurality of bellow segments to transition from the expanded state (Fig 5) back to a stowed condition state (Fig 4. since reduction and removal of force causes the expanded tube 100 to retract back to its fully contracted condition ¶ [0031], application of an opposite force would inherently also cause a transition from an expanded state to a contracted state).
Therefore, it would have been obvious to modify the method of Anzivino so that applying an opposite force to one or more coupling portions to cause the plurality of bellow segments to transition from the expanded state back to a stowed condition state as taught by Forrester, which reduces the length of the hose significantly while in its fully contracted condition (as motivated by Forrester ¶[0030]) allowing for easier storage.
Regarding Claim 19, Anzivino is silent whether reducing the force  to one or more coupling portions causes the plurality of bellow segments to transition from the expanded state back to a stowed condition state.
Forrester teaches that reducing the force (When the hose 100 is extended in the manner depicted in FIG. 5, the memory of the hose 100 provides a gentle spring effect that will tend to return the hose 100 to its normal fully contracted condition (i.e., its "normal condition" as depicted in FIGS. 1 and 2) when the force causing the hose to extend diminishes and is relieved. ¶[0031]) to one or more coupling portions causes the plurality of bellow segments to transition from the expanded state (Fig 5) back to a stowed condition state (Fig 4) which reduces the length of the hose significantly while in its fully contracted condition (¶[0030]) allowing for easier storage.
Therefore, it would have been obvious to modify the method of Anzivino so that reducing the force  to one or more coupling portions causes the plurality of bellow segments to transition from the expanded state back to a stowed condition state as taught by Forrester which reduces the length of the hose significantly while in its fully contracted condition (as motivated by Forrester ¶[0030]) allowing for easier storage.
Regarding Claim 20, Anzivino is silent whether removing the force to one or more coupling portions causes the plurality of bellow segments to transition from the expanded state back to a stowed condition state.
Forrester teaches that removing the force (When the hose 100 is extended in the manner depicted in FIG. 5, the memory of the hose 100 provides a gentle spring effect that will tend to return the hose 100 to its normal fully contracted condition (i.e., its "normal condition" as depicted in FIGS. 1 and 2) when the force causing the hose to extend diminishes and is relieved. ¶[0031]) to one or more coupling portions causes the plurality of bellow segments to transition from the expanded state (Fig 5) back to a stowed condition state (Fig 4) which reduces the length of the hose significantly while in its fully contracted condition (¶[0030]) allowing for easier storage.
Therefore, it would have been obvious to modify the method of Anzivino so that removing the force  to one or more coupling portions causes the plurality of bellow segments to transition from the expanded state back to a stowed condition state as taught by Forrester which reduces the length of the hose significantly while in its fully contracted condition (as motivated by Forrester ¶[0030]) allowing for easier storage.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEE FLYNN whose telephone number is (571)272-8255. The examiner can normally be reached Monday-Friday 7:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY L FLYNN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/JESSICA ARBLE/Primary Examiner, Art Unit 3781